Title: James Madison to John A. G. Davis, 18 November 1830
From: Madison, James
To: Davis, John A. G.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                  Nov. 18. 1830
                            
                        
                        
                        I recd. yesterday your letter inclosing the Bills of Exchange for Messrs. Nicklin & Johnson, and
                            gave them immediately the proper destination in the compleated form.
                        The approach of the day when the annual Report of the Visitors for the Genl. Assembly is to be made, will
                            apologize for my reminding you of the request that you would soon follow the example of your Predecessor in the
                            Secretaryship, in preparing, for the Rector the usual Document with its appurtenances. I took the liberty of asking this
                            favor of you because the proceedings to be Reported, belonged to your official period. But I doubt not that your
                            Successor will obligingly share in the task I am imposing. With great & cordial esteem
                        
                        
                            
                                J. M
                            
                        
                    